DETAILED ACTION

Remarks
This Office action is responsive to Applicant’s amendment filed on June 8, 2021.

 Claim Rejections - 35 USC § 112
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0337310)
For claim 1:  Omura teaches an electricity storage module comprising first and second square electricity storage elements having a pair of wide surfaces and a pair of narrow surfaces (Omura in Fig. 1); the terms “wide” and “narrow” are interpreted in light of applicant’s disclosure of a square parallelpiped battery as illustrated in, e.g. applicant’s Fig. 4, which has a first and second pair of narrow surfaces 109n and a pair of wide surfaces 109w.  Fig. 1 shows a holder member 22 between adjacent storage elements, which would mean that the holder 
A sheet member 80 contacts a narrow surface of the first and second the square electricity storage elements (Omura in [0028], [0043]), and a plate member 70 contacts the sheet member. (Id.)  Omura also teaches that the narrow surface of the square electricity storage element is arranged to protrude more towards the sheet member than the end surface of the wide surface abutment part of the holder opposed to the sheet member by a protrusion length (h1), as illustrated and annotated herein:

    PNG
    media_image1.png
    294
    695
    media_image1.png
    Greyscale

The difference in protrusion length is attributed to the cells having a difference in size. ([0046])

 	Omura does not explicitly teach a thickness (ts) of the sheet member that is before each of the first and second the square electricity storage element is mounted onto the sheet member being equal to or smaller than the protrusion length (h1).  However, the skilled artisan would find obvious that the initial thickness of the sheet member is at least equal to the protrusion length in view of Omura specifically teaching that “a portion of each cell 30 of the cell stack 20 is embedded in the intervening layer 80”. (Omura in [0049])  Additionally, it is asserted that optimization of the ratio of the sheet member thickness to the protrusion length within the prior art conditions through routine experimentation is within the purview of the skilled artisan.  Insofar as a ratio may be represented by a percentage, determining where the optimum combination of percentages lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995))
.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0337310) in view of Hirakawa et al. (US 2010/0255359)
	The teachings of Omura are discussed above.
	For claims 2 and 3:  Omura does not explicitly teach a pressing member that is a duct member through which a gas generated from the square electricity storage element flows.  However, Hirakawa in the same field of endeavor teaches a duct 5 through which a gas generated from a battery flows. (Hirakawa in Fig. 8, [0060], [0052])  The duct may be, e.g. aluminum foil. ([0066])  Given the volume constraints of a battery pack casing, the skilled artisan would find obvious that the duct being placed above the batteries is a pressing member insofar as pressing towards the bottom of the battery cells upon expansion.  The skilled artisan would find obvious to modify Omura with the pressing member of Hirakawa.  The motivation for such a modification is to guide generated gas emitted from the battery out of the battery pack and cool the gas, thereby preventing thermal damage and spontaneous ignition and combustion of the emitted gas. ([0052], [0060])

Double Patenting
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,887,440 (the Patent).  Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 9,887,440 (the Patent) in view of Omura et al. (US 2013/0337310), and further in view of Hirakawa et al. (US 2010/0255359)  The Patent recites an electricity storage block comprising square electricity storage elements, a holder, a sheet member such as a thermally-conductive sheet arranged on a plate such as a heat transfer plate, and where narrow surfaces of a square electricity storage element thermally connected to the plate via the sheet member protrudes toward the plate more than an end surface of a wide abutment part of the holder, one of the first narrow surfaces in a pair in the square electricity storage element being set as a heat transfer surface.  As the sheet is arranged on the plate, the narrow surfaces protrudes toward the sheet member as well.  
 	The Patent does not recite a heat-transfer surface for both of the square electricity storage elements, however, duplication of this feature for the plurality of square electricity storage elements is obvious, as the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
 	The Patent does not recite a protrusion length t1 or a thickness ts of the sheet member, however, the skilled artisan would find obvious to modify the Patent with a protrusion length t1 and a thickness ts in view of the teachings of Omura as discussed in the present Office action and would be further motivated in order to avoid local heat concentration in the cell stack. (Omura in [0049])  
As to a pressing member that is a duct member through which a gas generated from the square electricity storage element flows, the skilled artisan would find obvious to further modify the Patent with a pressing member such as taught by Hirakawa in the present Office action, and 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Response to Arguments
 	Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  
  	For claim 1, Applicant submits that Omura fails to disclose or suggest the features of the present Application since the feature of Omura is to absorb design errors among cells (citing [0046], [0049] of Omura).  This argument has been fully considered but is not found persuasive.  Even if Omura primarily absorbs design error among cells, applicant is reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus 
	The argument that Omura does not disclose, teach or suggest “a sheet member that contacts a narrow heat-transfer surface of the first square electricity storage element square
electricity storage element and a narrow heat-transfer surface of the second square
electricity storage element” has been fully considered but is not found persuasive.  For the reasons as set forth in the present Office action, it is asserted that the narrow surfaces of Omura are heat transfer surfaces, as Omura teaches or at least suggests heat transfer out of the cell stack from these surfaces. (Omura in [0007])  The transfer of heat is from the battery to the thermally connected plate member which dissipates the heat and propagates the heat from the cell stack. (Id.)  As to Omura not disclosing, teaching or suggesting “a plate member that contacts the sheet member, wherein: the narrow heat-transfer surface of each of the first and second square electricity storage elements protrudes towards the sheet member more than an end
surface of the wide surface abutment part of the holder member opposed to the sheet member by a protrusion length (hl)”, this argument has been fully considered but is not found persuasive.  For the reasons already of record, the examiner maintains that Omura teaches or at least suggests a plate member that contacts a sheet member, with a narrow surface of each of the first and second square electricity storage elements protruding towards the sheet member more than an end surface of a wide surface abutment part of the holder opposed to the sheet member by a protrusion length (h1) (Omura in [0028], [0043], [0046]), and for reasons already discussed it is asserted that the narrow surfaces of Omura are heat transfer surfaces.

The argument for patentability of claim 1 by importing the reasons set forth in the Notice of Allowance of the parent Application has been fully considered but is not found persuasive, as the allowed independent claim of the parent Application also comprises, inter alia, a heat transfer plate being thermally connected to the electricity storage block via an elastic thermally-conductive sheet, and a pressing device that presses the element stacked body towards the thermally-conductive sheet arranged on the heat transfer plate, which are features not recited in independent claim 1 of the present application.  Furthermore, it is asserted that the reasons for allowance of the parent Application are accurate and precise towards that application only. 
 The examiner notes that arguments for patentability for claims 2-4 appear to be merely that these claims are allowable by virtue of dependency from claim 1, and that Applicant has expressed willingness to submit a terminal disclaimer to obviate the double patenting rejection upon allowance of the pending claims. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722